WANAMAKER, J.
Epitomized Opinion
This is an -action for wrongful death of Sarah Rinehart by the administrator, Harvey Rinehart. Sarah Rinehart died of injuries sustained by being struck by a truck owned by the defendant. Although the accident did not occur in Franklin county, the action was brought in that county by virtue of GC. 6308, which provided that actions for injury to person or property caused by the negligence of the owner of a mjotor vehicle can be brought in the county in which the injured person resides. The defendant filed a motion to quash the service upon the ground that Franklin county was not the proper venue. The motion was sustained by the trial court. The plaintiff, not desiring to plead further, judg-*868iment was entered in favor of the defendant company. The Court of Appeals reversed the judgment of the lower court and error was prosecuted to the Supreme Court. In sustaining the Court of Appeals, the Supreme Court held as per official Syllabus:
Attorneys — Arnold, Game & Wright, and Joseph McGhee, Columbus, for Furnace Co.; F. S. Monnett and Chas. R. Doll, Columbus, for Rinehart.
1. “All statutes relating to procedure are remedial in their nature and should be liberally construed and applied to effect their respective purposes.
2. “A cause of action for personal injury survives the death of the injured party, and all the rights, privileges, incidents and options which the injured party may have in his lifetime inure to the benefit of his personal representatives or next of kin, respectively, unless the statutes clearly provide otherwise.”